ORDER

PER CURIAM.
Appellant, Jeffrey Moiser (“Movant”), appeals the ruling of the Circuit Court of Jefferson County dismissing his motion to re-open his Rule 24.035 post-conviction proceedings. Movant previously pled guilty to second degree murder, section 565.021, RSMo 1994,1 robbery in the first degree, section 569.020, and armed criminal action, section 571.015. Movant was sentenced to life imprisonment on each count with the sentences to run consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the ruling of the motion court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 1994, unless otherwise indicated.